DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Application 16/045,273 and claims 1-20 of Application 16/045,326. Although the claims at issue are not identical, they are not patentably distinct from each other because both application recite essentially the same elements.	Examiner notes that both Application 16/045,273 and Application 16/045,326 have received a Notice of Allowance, however a patent number has not been issued.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			Claim 1 recites,	fit, for each component, the received error indications to a curve;  				determine, for each component, an end of life estimate based upon the curve and the error threshold;  		determine, for each component, an end of life date based upon the end of life estimate and a date that the first error indication is received;  		determine, for each component, a loss of life based on the end of life estimate and the warranty duration;  		determine, for each component, a component life score for the component based upon the loss of life and the warranty duration; 		determine, for each zone, a zone life score based upon an average of the component life scores of the components of the zone;  		determine a datacenter life score based upon an average of the component life scores;  		determine that a particular zone has an associated zone life score that is below the datacenter life score by more than a threshold;  		determine that a condition of the zone is associated with the low zone life score of the particular zone;  and 		change the condition of the zone to improve the zone life score of the particular zone. 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception to a datacenter.	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 

	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception to a datacenter.	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an acquisition means and calculation means to perform the analysis amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Similarly “the plurality of components” and a “component life manager configured to;  receive from each component the error indications” are viewed as insignificant extrasolution activity as mere data gathering in an conventional way and, therefore, does not provide an inventive concept.  Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Sampath (US 6,892,317 B1) 	Slik (US 2015/0331775 A1)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the 
    PNG
    media_image1.png
    64
    212
    media_image1.png
    Greyscale

	where #CE represents a number of retired page counts received at a given time t, and where A, B, and C are terms that are derived via the regression analysis;  	determining an end of life estimate for each GPU based upon the respective curve and the error threshold;  	determining an end of life date for each GPU based upon the respective end of life estimate and a date that the first retired page count is received for each GPU;  	determining a loss of life for each GPU based on the respective end of life estimate and warranty duration;  	determining a GPU life score for each GPU based upon the respective loss of life and warranty duration;  
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception to a datacenter.	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an acquisition means and calculation means to perform the analysis amounts to no more than mere instructions to apply the exception using a 
	Dependent claims 2-10, 12-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  there is no additional element(s) in the dependent claims that adds a meaningful 
Claims 2-10, 12-19 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 1, 11, 20 recite “poor”.  The term poor is a relative term which renders the claim indefinite.  The term poor is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.	Claim 1 recite “the components”.  However it is not clear which of the plurality of components, “the components” is referring to and is therefore indefinite.	Claim 1, 3, 11, 13, 20 recite “the error threshold”.  There is insufficient antecedent basis for this limitation in the claim.	Claims 1, 11 recite “the first error indication”.  There is insufficient antecedent basis for this limitation in the claim.	Claims 1, 11, recite “the component life scores”.  However it is not clear what this limitation is referring to since there are many possible component life scores and is therefore indefinite.	Claims 1, 7, 8, 10, 11, 17-20, recite “the zone”.  However it is not clear which zone of the zones, “the zone” is referring to and is therefore indefinite.	Claim 20 recites “the regression analysis”.  There is insufficient antecedent basis for this limitation in the claim.	Claim 20 recites “the respective curve. There is insufficient antecedent basis for this limitation in the claim.	Claims 1, 11, 20 recite	“fit, for each component, the received error indications to a curve”,	fitting the received error indications to a curve for each component;
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Suh (US 2014/0277910 A1) teaches Exponential regression prediction may be represented in the form  f(t)=ae.sup.bt,
	Manton (US 2014/0107975 A1) teaches fitting data to curve.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863